DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or fairly suggest:
a table for heating or cooling a workpiece, comprising:
a plate member having a mounting surface for mounting said workpiece; and
temperature control means heating or cooling said plate member;
a first paint layer being formed on said mounting surface of said plate member; and
a second paint layer formed on said first paint layer;
wherein when said plate member is not heated or cooled by said temperature control means and accordingly has a first temperature, said first paint layer exhibits a first color, whereas when a temperature of said plate member is changed by said temperature control means and the temperature of said mounting surface accordingly becomes a second temperature different from said first temperature, a color of said first paint layer is changed to a second color different from said first color and visible through the second paint layer, and 
when the temperature of said mounting surface becomes a third temperature different from said first temperature and said second temperature, a color of said second paint layer is changed to a third color different from said first color and said second color and visibly blocks said color of said first paint layer.

As the examiner noted previously in the July 2022 Interview Summary, the applied art of Balderson (US 4,983,810) does not meet all of the limitations of these claims, and particularly does not teach the claimed layering, where the upper layer initially permits viewing of the lower layer through it and then blocks the lower layer upon reaching a second temperature.

Further search has not uncovered any art which teaches or renders obvious the present claims.

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876